               Case 18-16248-MAM          Doc 288     Filed 12/11/20      Page 1 of 11




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
 In Re:                                                       Case No. 18-16248-BKC-MAM
 CHANCE & ANTHEM, LLC,                                        Chapter 7
       Debtor.
 ______________________________________/
JEFFREY SISKIND’S OBJECTION TO THE CHAPTER 7 TRUSTEE ROBERT C. FURR’S
  MOTION TO SUBSTANTIVELY CONSOLIDATE NON-DEBTORS, (I) SOVEREIGN
GAMING & ENTERTAINMENT, LLC , (II) FLORIDA’S ASSOCIATION OF COMMUNITY
   BANK & CREDIT UNIONS, INC.AND (III) SYMPATICO EQUINE RESCUE, INC.
          Movant, Jeffrey M. Siskind, objects to the Chapter 7 Trustee Robert C. Furr’s Motion to

 Substantively Consolidate Non-Debtors, (I) Sovereign Gaming & Entertainment, LLC

 (“Sovereign”), (II) Florida’s Association of Community Bank & Credit Unions, Inc. (“FLACC”)

 and (III) Sympatico Equine Rescue, Inc. (“Sympatico”), and states:

          1.     Although Movant first agreed to settle matters involving Movant and other

 Subcon Entities, Movant rescinded its consent to substantive consolidation upon reading the

 Chapter 7 Trustee (”Trustee”) motion wherein amongst other mischaracterizations the pejorative

 term “orchestrated” was intentionally used to define Movant’s business methods, thereby

 constituting a breach of the settlement agreement by the Trustee.

          2.     While numerous additional representations made by the Trustee in its Motion

 require Movant to object to same in its present form, the Trustee’s motion should not be

 considered until such time as the Trustee’s Motion to Approve Settlement is approved and any

 period within which a challenge to said approval may be made lapses.

          3.     The amended order submitted by the Trustee has not been reviewed or approved

 by Judith Siskind on behalf of Sovereign Gaming & Entertainment, LLC.

          The assertion made by the Trustee in paragraph no. 6 is untrue. Affairs were not jointly
             Case 18-16248-MAM          Doc 288      Filed 12/11/20     Page 2 of 11




operated, and no creditors of Sympatico and FLACC asserted claims against the Debtor. Also,

claims by Christopher George and his related parties made against Debtor are false claims and

were never refuted by the Trustee.

       4.      Statements made by the Trustee regarding the ‘inextricable intertwining’ of the

Subcon Entities and the Debtor alleged in paragraph no. 8 are false, as is readily proved by the

Trustee’s own schedules which are merely taken from the checking account records of those

entities. Impermissible intermingling between entities needed to be proved to obtain substantive

consolidation is another false assertion which cannot be proved.

       5.      The Trustee’s assertions in paragraph no. 9 are also false. The RIchard Neff and

Stone claims are valid claims against only the Debtor and have no relation to the other entities.

Sarenil’s claims against the Debtor and eh undersigned are separable and independent, and the

George claim is only against Sovereign.

        6.     Contrary to the assertions by the Trustee in paragraph no. 10, there are only

minimal connections between the Debtor and the Subcon Entities, all of which were documented

as demonstrated by the Trustee’s professionals and were loans made pursuant to an

intercompany loan agreement which the Trustee’s counsel was made aware of months ago.

       7.      Contrary to the Trustee’s assertions in paragraph no. 11, the fact that each Subcon

entity was separate and had its own bank account does not support substantive consolidation.

Control of the separate entities does not appear to be a factor supportive of substantive

consolidation, countless of the nature of the transactions as cash or otherwise. Also, the Trustee

is aware that documents including ledgers are unavailable because they were stolen.

       8.      Most important, however, is the fact that FLACC and Sympatico are not-for-

profit entities which by definition cannot be substantively consolidated, while Sovereign was not
             Case 18-16248-MAM           Doc 288        Filed 12/11/20   Page 3 of 11




owned by anyone with authority over FLACC, Sympatico or the Debtor.

       9.      Also, no creditors relied upon the creditworthiness of an entity to lend money to

another.

       10.     Movant disagrees that the Trustee’s professional fees will be ‘streamlined’ by

means of substantive consolidation. In fact, the only reason that the Trustee seeks to

substantively consolidate FLACC, Sympatico and Sovereign is to go after payments to third

parties which, if successful, will be used to pay the Trustee and its professionals.

       11.     Contrary to the Trustee’s assertion in paragraph no. 13, there are no valid

duplicative claims.

       12.     As to any benefit derived from avoiding intercompany claims by means of

substantive consolidation asserted in paragraph no. 14, this is simply a false assertion, especially

since the Trustee is aware that none of the entities possess assets.

       13.     AS to the value of avoidance claims being a positive result of substantive

consolidation, this constitutes bootstrapping and is nothing other than an impermissible method

of using the ends to justify the means. And again, only for the purpose of enriching the Trustee

and its professionals.

       14.     The required relatedness of the entities which the Trustee seeks to substantively

consolidate is absent and the tests under In re Vecco Construction Industries, Inc. cannot be met;

there are no consolidated financial statements, there is no unity of interest as in parent and child

organizations, there are no loan guarantees, the financial transactions by the separate entities

were not difficult to segregate and ascertain, as proved by the Trustee’s records, corporate

formalities were observed, assets of the separate entities were separately owned, and

consolidation does not offer increased profitability.
             Case 18-16248-MAM          Doc 288      Filed 12/11/20     Page 4 of 11




       15.     The Trustee cannot prove that any Subcon Entity was resulted in valid claims

against the Debtor. Therefore, without substantially more, the general rule is that non-Debtor

entities may not be substantively consolidated must be adhered to.

       16.     The Trustee sought to obtain consent to substantive consolidation by the Movant

and on behalf of the Subcon Entities as part of a settlement agreement which the Trustee

breached by making false claims and accusations in its Motion. As a result, Movant promptly

informed the Trustee through its counsel that Movant withdrew its consent to the settlement

agreement and does not consent to substantive consolidation.

       17.     It is apparent that the Trustee sought to obtain Movant’s consent to substantive

consolidation to avoid having to prove that Debtor was insolvent.

       18.     Prior to its review of the Trustee’s Motion, Movant was content to permit third

party payees who the Trustee sought to recover from to defend solvency and thereby avoid the

need to pay the Trustee.

       19.     Movant assumed that the Trustee had learned through the course of its adversary

proceedings that it would not be beneficial to comment so as to inflict reputational damage upon

Movant. As part of its settlement, Movant was entitled to believe that the Trustee would refrain

from further unnecessary damaging remarks.

       20.     However, the number of false characterizations contained within the Trustee’s

Motion make it clear that the Trustee does not intend to conduct itself thusly and will likely

engage in making additional disparaging remarks as part of its attempts to obtain claw-backs

from unsuspecting third party payees.

       21.     Because of the likelihood that Movant will not later be afforded an opportunity to

refute such defamatory attacks, Movant must now address this behavior in the context of the
               Case 18-16248-MAM               Doc 288         Filed 12/11/20              Page 5 of 11




hearing on approval of the settlement agreement and the Motion by noting its withdraw from the

former and objection to the latter.

        WHEREFORE, Movant objects to the Trustee’s substantive consolidation motion, and

also objects on behalf of FLACC and Sympatico, and requests that the motion be denied.1

Respectfully submitted this 11th day of December, 2020.

                                   S I S K I N D L E G A L, P L L C
                                      _______/s/ Jeffrey M. Siskind_______
                                      Jeffrey M. Siskind, Esq. FBN 138746
                                 1629 K Street, Ste. 300, NW Washington, DC 20006
                                113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                 3465 Santa Barbara Drive Wellington, Florida 33414
                               TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                                Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com




                                     CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was furnished on the 11th day of
December, 2020, via CM/ECF to all persons authorized to receive notices, electronically, as set
forth on the attached Service List and by U.S. Mail, postage prepaid, to all parties listed on the
attached Service List who are not authorized to receive notices, electronically, through the Court’s
CM/ECF system.

                                   S I S K I N D L E G A L, P L L C

                                      _______/s/ Jeffrey M. Siskind_______

                                      Jeffrey M. Siskind, Esq. FBN 138746




1
 The Court is reminded that Sovereign Gaming & Entertainment, LLC has not had sufficient time to consider the
recently filed proposed order on the Trustee’s Motion.
              Case 18-16248-MAM            Doc 288      Filed 12/11/20    Page 6 of 11



Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant Advanced Avionics, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit Unions,
Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
              Case 18-16248-MAM            Doc 288      Filed 12/11/20   Page 7 of 11



snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com, ssn@newburghlaw.net;mgarcia@mclaughlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com;drabrams620@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
              Case 18-16248-MAM            Doc 288      Filed 12/11/20   Page 8 of 11



syoung@ybplaw.com

18-16248-MAM Notice will not be electronically mailed to:

Alan Barbee
GlassRatner Advisory & Capital Group
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Robert Grossbart on behalf of Creditor David Fiore
Grossbart, Portney & Rosenberg
One N. Charles Street.
Suite 1214
Baltimore, MD 21201

Robert Grossbart on behalf of Creditor Frederick Volkwein
Grossbart, Portney & Rosenberg
One N. Charles Street.
Suite 1214
Baltimore, MD 21201

Richard P. Zaretsky on behalf of Creditor Sarenil Associates
1615 Forum Pl #3-A
West Palm Beach, FL 33401

Richard P. Zaretsky on behalf of Creditor Frederick Volkwein
1615 Forum Pl #3-A
West Palm Beach, FL 33401

Frank R. Zokaites
375 Golfside Dr
Wexford, PA 15090
Case 18-16248-MAM   Doc 288   Filed 12/11/20   Page 9 of 11
Case 18-16248-MAM   Doc 288   Filed 12/11/20   Page 10 of 11
Case 18-16248-MAM   Doc 288   Filed 12/11/20   Page 11 of 11
